                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-655-RJC-DCK

 CEDRIC POSTON, and                                       )
 KENNETH BLANCHETT,                                       )
                                                          )
                Plaintiffs,                               )
                                                          )
    v.                                                    )    ORDER
                                                          )
 STERICYCLE INC., and SHRED-IT USA LLC,                   )
                                                          )
                Defendants.                               )
                                                          )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 20) filed by Jerry H. Walters, Jr., concerning Meredith L.

Schramm-Strosser, on February 2, 2021. Meredith L. Schramm-Strosser seeks to appear as

counsel pro hac vice for Defendants. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 20) is GRANTED. Meredith L.

Schramm-Strosser is hereby admitted pro hac vice to represent Defendants.


                                    Signed: February 2, 2021




      Case 3:20-cv-00655-RJC-DCK Document 21 Filed 02/03/21 Page 1 of 1
